Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on October 6, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8  & 16 are rejected under 35 U.S.C. 102(b)as being anticipated by CLINE (US 5,653,088).
In reference to claims 1, 3, 4, 6, 8  & 16, CLINE discloses a guide assembly (figure 1) comprising: a first guide arm 20 spaced (figures 2 & 6-9) from a second guide arm 20 by a support member 18, each guide arm 20 having a tapered end 60 and first and second flanges 62 extending obliquely from a central portion (see diagram below) of the respective guide arm 20, the tapered end 60 having an edge (see diagram below) extending along at least a portion of the central portion and the first and second flanges 62; wherein the guide assembly (figure 2) is pivotably supported 58 on a support 16 (column 4 lines 28-37); and wherein each of the first and second flanges 62 are oblique to one another.

    PNG
    media_image1.png
    1218
    472
    media_image1.png
    Greyscale

Claims 1, 3, 4-6, 8 & 16 are rejected under 35 U.S.C. 102(b)as being anticipated by CROUCH (US 5,392,587).
Regarding claims 1, 3, 4, 6, 8  & 16, CROUCH discloses a guide assembly (figure 1) comprising: a first guide arm 16 spaced (figures 1, 16 & 18-20) from a second guide arm 16 by a support member 14, each guide arm 16 having a tapered end (see diagram below) and first and second flanges 28 extending obliquely from a central portion 24 of the respective guide arm(s) see diagram below) extending along at least a portion of the central portion and the first and second flanges 28; wherein the guide assembly is pivotably (figure 12) supported 58 on a support 12 (figures 16 & 18-20column 4 lines 28-37); wherein each of the first and second flanges 28 are oblique to one another; and wherein a slit 34 extends into the central portion 24.

    PNG
    media_image2.png
    604
    319
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the pending (amended) claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



November 19, 2021